COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Demarquis Rogers v. The State of Texas

Appellate case number:    01-15-00553-CR

Trial court case number: 14-DCR-065079A

Trial court:              268th District Court of Fort Bend County

        On December 29, 2015, we issued an order, abating the appeal and remanding to the trial
court to hold a hearing to determine why appellant had not filed his brief. On January 7, 2016, a
supplemental clerk’s record was filed, containing the trial court’s findings. The trial court
appointed counsel for appellant and set a brief due 60 days from the date of entry of its findings.
       Accordingly, we order the appeal reinstated on the active docket. Appellant’s brief is due
on or before March 7, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: January 12, 2016